DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶) where # denotes the page number and ¶ denotes the paragraph number or line number in the pre-grant publication corresponding to this application, US 2021/0253429. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 4/20/2021.		
Claim(s) 1-20 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


I. Claims 1-20 – or as stated below – is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first amount is lower than a second amount of oxygenated functional groups of a second set of carbon nanotubes decorated with polymer coated metal nanoparticles that has not been annealed with the annealing process.” MPEP 2173.05(b) states:
A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because:
The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other.
Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.
On the other hand, a claim limitation specifying that a certain part of a pediatric wheelchair be "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats" was held to be definite. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986). The court stated that the phrase "so dimensioned" is as accurate as the subject matter permits, noting that the patent law does not require that all possible lengths corresponding to the spaces in hundreds of different automobiles be listed in the patent, let alone that they be listed in the claims.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


MPEP 2173.05(b). Here, the oxygenated functional of the second set of nanotubes is an object that is variable. As such, it is impossible to determine the first amount of oxygenated functional groups. 
	Similarly, Claim 1 recites “a first water contact angle achieved based on the annealing process, wherein the first water contact angle is higher than a second water contact angle of the second set of carbon nanotubes.” The second water contact angle is an object that is variable, as such, it is impossible to determine the first water contact angle. 
	Claim 9 recites “a first polymer content of the composition of matter is less than 50% compared to a second polymer content of the second set of carbon nanotubes.” The second polymer content of the second set of carbon nanotubes is an object that is variable, as such, it is impossible to determine the first amount of polymer.
Claim 11 contains parallel language to that recited in Claim 1. It is rejected on the same grounds. 
Claim 19 contains parallel language to that recited in Claim 1. It is rejected on the same grounds. 
Dependent claims not specifically addressed import the issues of the claims from which they depend. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


I. Claim(s) 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, 14, 15, 16, 17, 19, 20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liu, et al., Fabrication of platinum-decorated single-walled carbon nanotube based hydrogen sensors by aerosol jet printing, Nanotechnology 2012; 23: 505301, pp. 1-7 (hereinafter “Liu at __”). 

With respect to Claim 1, this claim requires “a first set of carbon nanotubes decorated with polymer coated metal nanoparticles.” As developed below, the polymer is construed as not required or present, by virtue of the annealing. Liu teaches single walled carbon nanotubes (SWCNT) decorated with platinum nanoparticles.  (Liu at 2, 2. Experimental details – “The Pt nanoparticle decorated SWCNT solution.”). 
Claim 1 further requires “a first amount of oxygenated functional groups achieved based on an annealing process, wherein the first amount is lower than a second amount of oxygenated functional groups of a second set of carbon nanotubes decorated with polymer coated metal nanoparticles that has not been annealed with the annealing process.” Notwithstanding the issues above, the “based on an annealing process” language is interpreted as a product-by-process limitation. It is further construed as referring to an annealing process over the entire composition, i.e. over the carbon nanotubes decorated with polymer coated metal nanoparticles, as the language appears to be drawing a comparison with carbon nanotubes decorated with polymer coated metal nanoparticles that have not been annealed. This appears to be what the Specification is describing. (S. 2: [0024]). The Specification goes on to recite that “[a]nnealing of the Pt/SWCNT wherein the Pt particles are coated with PVP and the SWCNTs are functionalized with --COOH groups, may result in loss of PVP and --COOH groups.” (S. 3: [0028]). Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. Here, and in view of the specification, the claim suggests the presence of metal nanoparticle decorated carbon nanotubes, the polymer/PVP and carboxyl groups having been removed by annealing. Liu teaches annealing the platinum decorated carbon nanotubes. (Liu at 2, 2. Experimental details – The sensors are then annealed at 300°C for 90 min under an argon atmosphere.”). Notwithstanding the ambiguities above, the Office does not have the capabilities to recreate the nanotubes decorated with polymer coated metal nanoparticles as claimed, and compare them to the nanoparticle decorated nanotubes of Liu. However, as the annealing is taught, it is reasonably expected that the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). The product-by-process and inherency issues serve as the basis for the rejection under 35 USC 102/103. See MPEP 2112 III; 2113 III. 
Claim 1 further requires “a first water contact angle achieved based on the annealing process, wherein the first water contact angle is higher than a second water contact angle of the second set of carbon nanotubes.” As above, the Office does not have the capabilities to recreate the nanotubes decorated with polymer coated metal nanoparticles as claimed, and compare them to the nanoparticle decorated nanotubes of Liu. However, as the annealing is taught, it is reasonably expected that the properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 2, platinum is taught. (Liu at 2 – 2. Experimental details). 
As to Claim 4, single walled carbon nanotubes are taught. (Liu at 2 – 2. Experimental details).
As to Claim 5, as discussed above, the polymer is understood to be consumed/removed by annealing. As such, it does not structurally/compositionally limit the product-by-process claim.
As to Claim 6, as discussed above, the polymer is understood to be consumed/removed by annealing. As such, it does not structurally/compositionally limit the product-by-process claim. (Liu at 2 – 2. Experimental details).
As to Claim 7, the Office does not have the capability to test the product of Liu. However, as the compositional features suggested by the process of Claim 1 – which is also taught – are present, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 9, and notwithstanding the issues above, as no polymer is taught by Liu, the annealed nanotubes are expected to have the claimed polymer content. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 10, annealing in an inert (argon) is taught. (Liu at 2 – 2. Experimental details).
With respect to Claim 11, this claim requires “an electrode assembly comprising electrodes.” Electrodes are taught. (Liu at 2, “Figure 1;” passim). 
Claim 11 further requires “a gas-adsorbing material disposed between the electrodes of the electrode assembly…”  Liu teaches “[t]he Pt nanoparticle decorated SWCNT solution is deposited onto the electrode gap.” (Liu at 2, 2. Experimental details).
Claim 11 goes on to recite parallel language from Claim 1. The discussion accompanying Claim 1 is incorporated herein by reference. 
As to Claim 12, platinum is taught. (Liu at 2 – 2. Experimental details). 
As to Claim 14, single walled carbon nanotubes are taught. (Liu at 2 – 2. Experimental details).
As to Claim 15, as discussed above, the polymer is understood to be consumed/removed by annealing. As such, it does not structurally/compositionally limit the product-by-process claim.
As to Claim 16, as discussed above, the polymer is understood to be consumed/removed by annealing. As such, it does not structurally/compositionally limit the product-by-process claim. Platinum is taught. (Liu at 2 – 2. Experimental details).
As to Claim 17, the Office does not have the capability to test the product of Liu. However, as the compositional features suggested by the process of Claim 1/Claim 11 – which is also taught – are present, it is expected that the claimed properties are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 19, and notwithstanding the issues above, as no polymer is taught by Liu, the annealed nanotubes are expected to have the claimed polymer content. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 20, annealing in an inert (argon) is taught. (Liu at 2 – 2. Experimental details).

II. Claim(s) 8 and 18 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al., Fabrication of platinum-decorated single-walled carbon nanotube based hydrogen sensors by aerosol jet printing, Nanotechnology 2012; 23: 505301, pp. 1-7 (hereinafter “Liu at __”) in view of:
(i) Hussain, et al., Heat-treatment effects on the ORR activity of Pt nanoparticles depsotied on multi-walled carbon nanotubes using magnetron sputtering technique, International Journal of Hydrogen Energy 2017; 42: 5958-5970 (hereinafter “Hussain at __”). 

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 8 and Claim 18, Liu teaches an annealing temperature of 300°C. (Liu at 2 – 2. Experimental details). Hussain however teaches that in annealing similarly decorated nanotubes, the annealing temperature  affects the size of the nanotparticles. (Hussain at 5960, col. 2 – “Annealing the catalysts at 400°C or higher temperature leads to the formation of two different size ranges of Pt particle.”). This is understood as presenting a result-effective variable relationship between temperature and particle size. Optimization of a result effective variable does not impart patentability. MPEP 2144.05. 

III. Claim(s) 3 and 13 - or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, et al., Fabrication of platinum-decorated single-walled carbon nanotube based hydrogen sensors by aerosol jet printing, Nanotechnology 2012; 23: 505301, pp. 1-7 (hereinafter “Liu at __”) in view of:
(i) Selvaraj, et al., Electrocatalytic oxidation of formic acid and formaldehyde on nanoparticle decorated single walled carbon nanotubes, Journal of Colloid and Interface Science 2009; 333: 254-262 (hereinafter “Selvaraj at __”).


The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 3, and Claim 13, Liu teaches deposition of the platinum nanoparticles with a single platinum salt. (Liu at 2 – 2. Experimental details). Selvaraj however teaches similarly decorated carbon nanotubes that are decorated with two salts of platinum and palladium. (Selvaraj at 255 – 2.4 Synthesis of Pt/CNT and Pt-Pd/CNT nanocomposites). Substitution of one salt deposition technique for another reflects use of known techniques to improve similar products in the same way. This doe not impart patentability. MPEP 2143.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kharisov, et al., Decoration of Carbon Nanotubes With Metal Nanoparticles: Recent Trends, Synthesis and Reactivity in Inorganic, Metal-Organic, and Nano-Metal Chemistry 2016; 46: 55–76.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736